DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed December 23, 2020, with respect to the rejection(s) of claim(s) 1-5, 14-33, and 37 have been fully considered.
Examiner notes that claims 6-13 are still considered withdrawn as drawn to non-elected claims though the claim status indicators do not show that they have been withdrawn on the most recent claim set.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4,17, 18, 20, 21, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hetz et al US Patent Application Publication 2014/0054030 hereinafter referred to as Hetz.
Regarding claims 1, 3, and 4, Hetz discloses a sensing device (50) deployment control apparatus (60) connected to it (see Figure 2) comprising at least one drag device comprising a valve device (68) that is configured to control the speed of the sensing device progressing within a borehole associated with a drilling operation ([0021-0022] the valve (lip (68)) will control how much flow is allowed in annulus (62) thus the valve is the drag device).
Regarding claim 2, Hetz further discloses wherein the sensing device (50) is not attached to a wireline or drill pipe during downward deployment [0030 - the wireline is not required].
Regarding claim 17, Hetz further discloses a (now positively recited) sensing device (50). 
Regarding claim 18, Hetz further discloses a head valve (wellhead and mud circulation system not labeled but shown on Figure 1).
Regarding claim 20, Hetz further discloses a landing device (26) provided at a landing location to prevent impact damage [0020, 0024].
Regarding claims 21 and 23, Hetz further discloses retaining means (26) comprising a shoulder to ensure correct positioning of the sensing device within the borehole [0020, 0024].
Regarding claim 24, Hetz further discloses a sub (16) (as shown on Figure 2) which is located between drill pipe sections, lead rod and uphole rod (as shown on Figure 1).
Regarding claim 25, Hetz further discloses retrieval means (drill pipe 16) which will bring the sensing device with it as it is tripped out of the borehole [0017].

Claims 1-4, 17, 18, 20, 21, 23, 32, 33, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al US Patent 9,470,073 hereinafter referred to as Xiao.
Regarding claims 1-4 and 17, Xiao discloses a sensing device (70) deployment control apparatus (80) connected to it (see Figure 4) comprising at least one drag device comprising a valve device (90) and sensors, a downhole sensing device, (96, 98) that is configured to control the speed of the sensing device progressing within a borehole associated with a drilling operation (Column 7, line 4 to Column 8, line 29).
Regarding claim 18, Xiao further discloses a head valve (30).
Regarding claim 20, Xiao further discloses a landing device (bumper located on stop (24)) provided at a landing location to prevent impact damage (Column 5, lines 22-35).
Regarding claims 21 and 23, Xiao further discloses retaining means (bumper located on stop (24)) comprising a shoulder to ensure correct positioning of the sensing device within the borehole (Column 5, lines 22-35).
Regarding claims 32, 33, and 37, Xiao discloses a method of deploying the apparatus of claim 1, including providing a seal (78) around the exterior of the sensing device (as shown on Figure 4), and providing a positive pressure to force the sensing device upwards along the pipe (as cited above via thruster (80) and additionally Colum 8, lines 29-57).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hetz as applied to claim 21 above, and further in view of Fleming et al US Patent Application Publication 2013/0112436.
Regarding claim 22, Hetz discloses retaining means as discussed in the rejection of claim 21 above, but fails to disclose wherein the retaining means includes at least one link or at least one cam. Fleming teaches a drop dart with a latching means (46) for engaging with a landing position wherein the latching means (46) are considered a link [0028]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to simply substitute the retaining means of Hetz with the link retaining means of Fleming to yield the predictable result of landing a dropped tool as at a designated location in the wellbore.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hetz.
Regarding claim 26, Hetz discloses a drill bit at the lower end of the pipe (as shown on Figure 1), and Examiner takes Official Notice that drill bits are known to comprise one-way valves to allow mud or water to be expelled without allowing mud or water to enter the pipe. 

Allowable Subject Matter
Claims 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741.  The examiner can normally be reached on Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA SCHIMPF/Primary Examiner, Art Unit 3672